UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7158



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO FRANKLIN CUNNINGHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-90-85-P)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Franklin Cunningham, Appellant Pro Se. Robert James Conrad,
Jr., Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Franklin Cunningham appeals the district court’s order

denying his motion to modify his sentence.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Cunningham, No. CR-90-85-P (W.D.N.C.

June 29, 1998).    We deny Appellant’s motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2